Citation Nr: 0205859	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  95-35 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder secondary to service-connected residuals of an 
avulsion fracture of the right ankle.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of an avulsion fracture of the right ankle.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 29, 1980, to 
June 2, 1980.  

The current appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The case was the subject of a December 
29, 2000, Order of the Court of Appeals for Veterans Claims 
(COVC), granting an August 15, 2000, Joint Motion for Remand 
and to Stay Further Proceedings.  The Order vacated a May 
2000 decision as to the issues on appeal in this case.  The 
below action is directed in view of that Order.  

Service connection was recently established for a left knee 
disability as secondary to the service-connected right ankle 
disorder.  (See Board decision dated in May 2000.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Magnetic resonance imaging (MRI) of the right knee in 
September 1994 showed questionable minimal articular 
cartilage thinning over the medial condyle.  Private records 
from 1994 and 1995 reflect a diagnosis of internal 
derangement of the right knee, and more recently, upon 
private examination in April 2001, right knee degenerative 
arthritis was diagnosed.  Current right knee disability 
cannot be dissociated from residuals of an avulsion fracture 
of the right ankle.  

3.  The veteran's service-connected residuals of a right 
ankle avulsion fracture are not shown to be more than 
moderately severe and do not result in ankylosis of the 
ankle.  


CONCLUSIONS OF LAW

1.  A right knee disorder, currently diagnosed as 
degenerative arthritis, is proximately due to or the result 
of a service-connected right ankle disorder.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.310 (2001).  

2.  The criteria for a disability rating in excess of 20 
percent for residuals of an avulsion fracture of the right 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5270, 5271, 5284 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records reflects that the 
veteran was seen in May 1980 with a history of twisting his 
right ankle.  Treatment included a walking cast.  Right knee 
complaints or diagnoses are not of record.  

Service connection for residuals of an avulsion fracture of 
the right ankle was granted upon Board decision in December 
1992.  This grant was based on the fact that while the 
veteran reinjured his right ankle in a postservice accident 
in 1990, X-rays at that time showed an old avulsion fracture.  
This grant was promulgated in a January 1993 rating decision, 
and a noncompensable rating was assigned, effective from the 
date that the veteran's reopened claim was filed on March 29, 
1990.  

In an October 1993 rating decision, the noncompensable rating 
in effect for the service-connected right ankle disorder was 
increased to 20 percent pursuant to DC 5271 regarding 
limitation of motion, effective from March 29, 1990.  This 
increased rating was primarily based on clinical findings 
made at a VA examination from August 1993.  At that time, it 
was noted that the right ankle occasionally swelled.  There 
was some decreased range of motion, and the veteran was 
unable to rise up on the toes or heel on the right side.  
There was decreased weight bearing on the right.  X-rays were 
negative for degenerative changes of the right ankle.  

In June 1994, the veteran was seen for right ankle and right 
knee complaints.  He said that he had twisted his right ankle 
approximately one week earlier.  He now experienced 
discomfort in the knee area.  Examination of the right knee 
showed full range of motion and no edema.  The right ankle 
showed mild decrease in inversion and pain with dorsiflexion 
and inversion.  A mild right ankle sprain was diagnosed.  
Subsequently dated records reflect that complaints of knee 
pain continued.  

Private MRI of the right knee from September 1994 reflects a 
questionable minimal articular cartilage thinning over the 
medial condyle.  Private records from L. A. M.D., dated in 
1994 and 1995 primarily show treatment for the veteran's left 
knee disorder for which service connection has been 
established.  However, a November 1994 attending physician's 
report noted a history of bilateral knee pain after the 
veteran fell at work in June 1994.  Findings included spurs 
of both patellae.  Internal derangement of both knees was 
diagnosed.  

A VA physician reported in January 1995 that the veteran 
reportedly twisted his right ankle and fell on both knees in 
June 1994.  Since that time, the veteran had experienced 
increased severity in the right ankle and left knee.  He also 
reported recurrent falls due to his right ankle disability.  
The physician noted that the veteran had been seen and 
evaluated on numerous occasions for these problems.  On 
September 28, 1994, the appellant was sent home for bed rest 
after a recurrent fall.  There was worsening of the right 
ankle and pain in the knees.  After this injury, the veteran 
indicated that had been unable to perform his usual job as a 
hazardous waste handler which involved lifting and strenuous 
activity.  

Subsequently dated VA and private treatment records show that 
the veteran continued to be seen for right ankle problems.  
In an October 1996 statement, a VA physician noted that the 
veteran had mild instability in the right ankle and 
experienced periodic pain that warranted the use of an ankle 
brace while at work.  

In a January 1998 statement a VA physician noted the 
veteran's history of left knee injury in June 1994 and stated 
that the injury with resultant knee pain was clearly a 
function of the original (1980) ankle problem.  In an April 
1998 statement, M. C., P.A., reported that the veteran had a 
history of a right ankle injury from 1980, and that despite 
treatment, he continued to experience episodes of 
instability, pain, and swelling.  The veteran also had a 
history of a twisting injury to his left knee in 1994, and it 
was his opinion after a review of the record that the 
veteran's left knee injury was a result of the preexisting 
ankle problem.

At a personal hearing in April 1998, the veteran testified in 
support of his claim.  He argued that the instability of his 
right ankle caused him to fall and injure his knees.  

In an August 1998 Board remand, it was noted that the veteran 
had not been examined in a number of years.  It was felt that 
there was insufficient evidence as to the current severity of 
the right ankle.  In addition, it was noted that there were 
several medical opinions of record from VA and private 
medical professionals suggesting that the veteran developed a 
bilateral knee disability as a result of "instability" 
caused by the service-connected right ankle disorder.  It was 
the Board's conclusion that the evidence was also 
insufficient to show the current nature of any disability of 
the knee, or the etiologic relationship between any such 
disability and the right ankle disorder.  The claim was 
remanded for additional development to include VA orthopedic 
examination.  

The requested examination was conducted in September 1998 on 
a consultation basis.  The examiner noted that he had 
reviewed the claims file.  It was recorded that the veteran 
complained of ankle pain and that his ankle gave away about 
three times per week.  The veteran said that this pain was 
worse when he stood for more than 45 minutes.  He wore an 
elastic ankle binder as well as a brace.  His right ankle 
could dorsiflex five degrees actively with no improvement 
passively.  He could plantar flex 45 degrees.  He had pain 
over the lateral aspect of the ankle with extreme pain with 
any kind of light touch.  His function was decreased by 
increased pain purely on a subjective basis.  He did not have 
any evidence of edema, effusion, instability, or weakness.  
He did not have any unusual callosities or breakdown or 
unusual shoe wear pattern.  He did not have any ankylosis.  
There was no evidence of any inflammatory arthritis.  X-rays 
of the right ankle did not show any bone abnormality and were 
within normal limits.  The examiner reported that there was 
no additional disability from instability of the right ankle 
distinctive from the limitation of motion by physical 
examination or radiologic examination.  

As to his right knee, the appellant reported that this ankle 
gave way and he fell on his knees in June 1994.  He had since 
undergone left knee surgery.  His right knee "barely" 
bothered him.  Right knee range of motion was from 0 to 120 
degrees actively and from 0 to 125 degrees passively with 
complaints of pain throughout his knee.  His medial 
ligaments, lateral ligaments, anterior ligaments, and 
posterior ligaments were stable.  His major complaint was 
left knee pain.  He had negative McMurray test bilaterally.  
There was no evidence of edema, effusion, instability, 
weakness, or tenderness, except for his subjective complaints 
of pain.  His joint function was limited during increased 
pain purely by his subjective pain complaints and not by 
anything functional going on inside of his knees.  X-ray of 
the right knee did not show any bony abnormality.  The 
examiner indicated that there was no current knee pathology 
that was etiologically related to the right ankle.  

Subsequently dated records from June and July 1998 reflect 
that the appellant continued to be seen primarily for left 
knee and right ankle complaints.  Upon private examination in 
March 1999, the veteran presented with complaints of constant 
pain in the right ankle and swelling in the left knee.  He 
had difficulty going up and down stairs due to knee pain, and 
he indicated that the knee occasionally buckled and locked.  
He also felt unstable on his ankle.  Neurological examination 
of the ankle found dorsiflexion and plantar flexion as 5/5.  
Sensory examination of the lower extremity was intact.  

On examination of the knees, the veteran had varus deformity, 
left greater than right.  On examination of the right knee, 
there was no effusion.  There was no joint line tenderness.  
Anterior and posterior drawer tests were negative.  Lachman's 
test was negative.  Pivot shift was negative.  There was no 
patellofemoral crepitus.  Range of motion from extension to 
flexion on the right was from 0 to 145 degrees.  

On examination of the right ankle, there was swelling about 
the entire ankle.  There was pain over the lateral malleolus 
with positive impingement.  He had ankle dorsiflexion of 5 
degrees and plantar flexion of 15 degrees.  Inversion was 
limited to 10 degrees, and eversion was to 12 degrees.  There 
was tenderness with palpation over the distal syndesmosis.  
Ankle drawer test was positive on the left.  There was 
tenderness over the anterior talofibular ligament and the 
calcaneofibular ligament.  

X-ray of the right knee showed decreased medial cartilage 
space.  X-rays of the ankle showed anterior osteophytes and 
calcification within the syndesmosis and cartilage space 
narrowing.  

The examiner's clinical impressions were patellofemoral pain 
secondary to patellofemoral instability, status post 
debridement of the left knee; and chronic right ankle 
instability, status post injury in 1980.  In the examiner's 
opinion, and based on "tables in the Guides," the veteran 
had a 20 percent impairment of the ankle.  

Upon private orthopedic examination in April 2001, the 
veteran indicated that he continued to experience stiffness 
and pain in the right knee.  Examination showed that he had 
patellofemoral crepitus.  There was 1+ effusion and medial 
joint line tenderness.  Range of motion from extension to 
flexion was from 0 to 130 degrees.  Anterior and posterior 
drawer signs were negative.  Lachman's and pivot shift were 
also negative.  On examination of the feet and ankles, 
pronated feet were noted.  Ankle dorsiflexion was to 20 
degrees.  Plantar flexion and inversion/eversion were to 15 
degrees.  The examiner's impression was of right knee 
degenerative arthritis.  The examiner opined that the veteran 
had a 7 percent disability rating based on the amount of 
cartilage space loss in the right knee.  In a statement 
subsequently made in September 2001, this examiner opined 
that the veteran's right knee resulted in 8 percent 
impairment.  

Criteria

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2001);  38 C.F.R. § 3.303 
(2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease (e.g., 
arthritis) to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001);  38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2001).  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  

The veteran's service-connected right ankle disorder is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5271 (2001), which provides for evaluating moderate 
limitation of motion of the ankle at 10 percent disabling and 
marked limitation of motion at 20 percent disabling.  

38 C.F.R. § 4.71a, DC 5270 (2001), regarding ankylosis of the 
ankle, provides a 20 percent evaluation for ankylosis in 
plantar flexion of less than 30 degrees.  In plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion, 
between 0 degrees and 10 degrees, a 30 percent rating is 
warranted.  

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation 
under 38 C.F.R. § 4.71a, DC 5272 (2001) which also assigns a 
10 percent evaluation for ankylosis of the subastragalar or 
tarsal joint in a good weight-bearing position.  Malunion of 
os calcis or astragalus with marked deformity warrants a 20 
percent evaluation under 38 C.F.R. § 4.71a, DC 5273 (2001) 
which also assigns a 10 percent evaluation for such deformity 
of moderate severity.  An astragalectomy would result in a 20 
percent evaluation under 38 C.F.R. § 4.71a, D C 5274 (2001).

Under 38 C.F.R. § 4.71a, DC 5284 (2001), pertaining to 
injuries of the foot, a 10 percent rating is warranted for 
moderate injury.  A 20 percent evaluation is warranted for 
moderately severe foot injury, and for an increased rating of 
30 percent, there must be severe foot injury.  

General

VA shall consider all information and lay and medical 
evidence of record, and where there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of the matter, the benefit of 
the doubt doctrine in resolving each issue shall be given to 
the veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied.  If the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id.  


Analysis

Duty to Assist

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175, 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2001), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new statute revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  In the case at hand, the Board is satisfied that the 
duty to notify and the duty to assist have been met under the 
new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decision, 
statement of the case (SOC), supplemental statements of the 
case (SSOCs), and associated correspondence, has given the 
veteran notice of the information and evidence necessary to 
substantiate his claim.  That is, he was provided with notice 
of the regulations pertaining to the disabilities at issue, a 
rationale of any denials, and he was notified of his 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of records has been associated with the claims folder 
including SMRs, postservice private and VA treatment records, 
as well as multiple VA and private examination reports.  This 
evidence includes the recent submittal of a private 
examination report from April 2001, added to the record 
subsequent to the Order dated in December 2000.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a sufficient basis for addressing 
the merits of the veteran's claims as cited above at this 
time.  In light of the foregoing, the Board is satisfied that 
all relevant facts have been adequately developed to the 
extent possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  The Board concludes that a remand for adjudication 
by the RO of his claims under the new law would only serve to 
further delay resolution of them.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Service Connection for a Right Knee Disorder as Secondary to 
a Service-Connected Right ankle Disability

In the Board's May 2000 determination, following a 
comprehensive analysis of the record, the Board determined 
that the evidence for and against the veteran's claim for 
service connection for a left knee disorder was in relative 
equipoise.  This resulted in a grant of service connection 
for a left knee disorder.  Similarly, it is now the Board's 
determination that the evidence for and against the veteran's 
claim for service connection for a right knee disorder is in 
relative equipoise.  

As before when considering whether the veteran's left knee 
disability was secondary to his service-connected right ankle 
disability, because of the conclusion reached by the March 
1999 examiner that current knee pathology was not 
etiologically related to the right ankle disability, and 
because of the absence of medical evidence pertaining to the 
right ankle for approximately 10 years after service until 
after another right ankle injury, the Board recognizes that 
the objective evidence is again less than overwhelmingly in 
the veteran's favor as to secondary service connection for a 
right knee disorder.  Nevertheless, just as it was unable to 
conclude that the preponderance of the evidence was against 
the veteran's claim as to the left knee in a May 2000 
decision, the Board is now unable to conclude that the 
preponderance of the evidence is against the claim for a 
right knee disorder, as, with the submission of the April 
2001 private examination report, the record now shows a 
current diagnosis of right knee degenerative arthritis.  It 
is pointed out that no clear right knee diagnosis was of 
record at the time of the May 2000 decision.  Again the Board 
notes the veteran's consistent reports of bilateral knee 
injuries sustained when his ankle gave way and he fell.  
Statements from a VA physician and a VA physician's assistant 
in 1998 relate the residuals of the left knee injury in 1994 
to the original service-incurred right ankle sprain, and the 
attending physician's reprt of November 1994 indicates injury 
to both knees as a result of that fall.  Given these reports, 
the history of recurrent falls due to right ankle problems 
with associated knee injuries and the history of complaints 
of bilateral knee pain in conjunction with complaints of 
right ankle pain, it appears that there is an approximate 
balance of the positive and negative evidence regarding the 
merits of this issue.  With reasonable doubt resolved in the 
veteran's favor, service connection is warranted for a right 
knee disorder.  

A Rating in Excess of 20 percent for Residuals of an Avulsion 
Fracture of the Right Ankle

After reviewing the evidence, the Board must conclude that 
the current 20 percent disability rating accurately reflects 
the current severity of the service-connected disability at 
issue.  The veteran's service-connected right ankle disorder 
is currently rated as 20 percent disabling under DC 5271.  
The assigned 20 percent rating reflects marked limitation of 
ankle motion and is the maximum rating under this Code. 

The Board has also considered DC 5270, 5272, 5273, and 5274, 
as they may be relevant to the veteran's right ankle 
disability.  However, as the veteran was not found to have 
ankylosis of the ankle, malunion of the os calcis or 
astragalus, or astragalectomy, these Codes provide no basis 
for a rating in excess of 20 percent.  

Even considering DC 5284 for foot injuries, while there is no 
doubt that the veteran suffers impairment due to his right 
ankle, the preponderance of the evidence is against a finding 
that the residuals of his right ankle fracture result in 
severe impairment.  The Board observes that the examiner who 
conducted the September 1998 examination found that the 
veteran did not have any evidence of edema, effusion, 
instability, or weakness in the ankle.  There were no unusual 
callosities or breakdown or unusual shoe wear pattern.  There 
was no ankylosis and the examiner added that there was no 
additional disability from instability of the right ankle 
distinctive from the limitation of motion.  At the time of 
examination in March 1999, there was swelling about the 
entire right ankle.  There was pain over the lateral 
malleolus with positive impingement.  He had ankle 
dorsiflexion of 5 degrees and plantar flexion of 15 degrees 
with inversion limited to 10 degrees and eversion to 12 
degrees.  There was ankle tenderness with palpation and ankle 
drawer test was positive on the left.  X-rays of the ankle at 
that time showed degenerative changes.  The most recent 
clinical findings are provided in the private examination 
report from April 2001.  Ankle dorsiflexion was to 20 
degrees.  Plantar flexion and inversion/eversion was to 15 
degrees.  No report was made of any effusion, tenderness or 
significant impairment of the ankle other than limitation of 
motion.  Even accepting the more serious findings reported on 
the March 1999 examination, more than moderately severe 
injury is not shown, and that examiner estimated only a 20 
percent impairment of function of the right ankle.

In sum, the Board is unable to find a basis for finding more 
than moderately severe impairment so as to warrant 
entitlement to a rating in excess of 20 percent under DC 
5284.  The Board notes that the service-connected right ankle 
disability is shown to be associated with arthritis; however, 
a separate disability rating may not be assigned for right 
ankle arthritis under Code 5010-5003, as that Code is rated 
on limitation of motion under the appropriate DC, and the 
currently assigned 20 percent evaluation under DC 5271 is the 
appropriate DC for limitation of ankle motion and, therefore, 
provides for disability rating based on the presence of 
arthritis.  See 38 C.F.R. § 4.14 (2001).

Further, the Board finds that while 38 C.F.R. §§ 4.40 and 
4.45 are for consideration, there is no objective evidence of 
disuse atrophy, incoordination on use, weakness or painful 
motion such that a rating in excess of 20 percent is 
warranted under these regulations.  DeLuca, supra.  In fact, 
in September 1998, the veteran did not exhibit edema, 
effusion, instability, or weakness.  While the Board notes 
that there was swelling and tenderness noted upon evaluation 
in March 1999, there is no clinical indication that his 
symptoms result in any additional functional limitation to a 
degree that would support a rating in excess of 20 percent.  

The Board also finds that the current evaluation contemplates 
the symptomatology and resulting impairment demonstrated in 
the medical evidence of record.  The Board concurs with the 
RO that there are no unusual or exceptional factors such as 
to warrant referral to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) (1) (2001).  


ORDER

Service connection for a right knee disorder is granted.  

A rating in excess of 20 percent for residuals of a right 
ankle avulsion fracture is denied.  



		
	Holly E. Moehlmann
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

